                                                                    USDC SDNY
                                                                    DOCUMENT
TINITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED:     A

 HSIEH LIANG YEH, on his own behalf and on behalf of
 others similarly situated,
                                Plaintiff,                              18 Civ.6018 (PAE)
                         -v-
                                                                              ION&O
 HAN DYNASTY, INC. dlblal HAN Dynasty;
 HAN DYNASTY UPPER WEST SIDE CORP d/b/a
 Han Dynasty;
 HAN DYNASTY NYU CORP dlblaHan Dynasty;
 HAN DYNASTY OF UNIVERSITY CITY, INC.
 dlblaHan Dynasty;
 3711 MID-ATLANTIC LLC dlblaHan Dynasty;
 3711 MID-ATLANTIC TV/O LLC dlblaHan
 Dynasty;
 NEW HAN DYNASTY INC. d/b/a Han Dynasty;
 HAN DYNASTY OF PHILADELPHIA INC d/b/A
 Han Dynasty;
 HAN DYNASTY OF MANAYLTNK INC d/b/a Han
 Dynasty;
 HAN DYNASTY OF CHERRY HILL, LLC dIbIA
 Han Dynasty;
 HAN DYNASTY OF BROOKLYN, LLC dlblaHan
 Dynasty;
 HAN DYNASTY MANAGEMENT INC. d/b/a Han
 Dynasty;
 HD GROUP HOLDINGS, LLC;
 TAO-PIN CHIANG;
 LUNG-LUNG SHEN CHIANG;
 HAN MING CHIANG alVaHan Chiang, alklaMing
 Han Chiang;
 HELEN M KWAN;
 JLTNE KWAN;
 MEIDA LIU; and
 MARK ALLAN;
                                       Defendants.



PAUL A. ENGELMAYER, District Judge:

       In this putative collective and class action, plaintiff Hsieh Liang Yeh, a former chef at a

"Han Dynasty" restaurant in Exton, Pennsylvania and at a*Han Dynasty" restaurant on the

                                                 1
Upper West Side of Manhattan, brings wage claims against numerous companies bearing the

Han Dynasty name and affiliated individuals and entities located in New Jersey, New York, or

Pennsylvania, Yeh brings these claims under the Fair Labor Standards Act ("FLSA"),29 U.S.C'

$$ 201 et seq,;New York Labor Law     ("NYLL"), N.Y. Lab. Law $$ 190      et 'reø., $$ 650, et seq.,


and the Pennsylvania Minimum Wage Act       of 1968 ("PAMWA"),43 P.S' $$ 333.107         et seq.l


       Three defendants have answered Yeh's operative Amended Complaint: Han Dynasty,

Inc., located in Exton, Pennsylvania ("HDP"); Han Dynasty Upper V/est Side Corporation,

located in New York City ("HDUWS"); and Lung-Lung Shen Chiang (collectively, the "Non-

Moving Defendants"). All other defendants have moved to dismiss the claims against them

under Federal Rules of Civil Procedure 12(bX 1) and 12(b)(6). These are: Han Dynasty NYU

Co.p.; Han Dynasty of University City, Inc.;3771 Mid-Atlantic LLC; New Han Dynasty,Inc.;

Han Dynasty of Philadelphia, Inc.; Han Dynasty of Manayunk, Inc.; Han Dynasty of Cheny Hill,

LLC; Han Dynasty of Brooklyn, LLC; Han Dynasty Management, Inc.; HD Group Holdings,

LLC; Tao-Ping Chiang; Han Ming Chiang; Helen M. Kwan; June Kwan; Meida Liu; and Mark

Allan ("Moving Defendants"). For the following reasons, the Court denies the Moving

Defendants' 12(bX1) motion and grants their 12(b)(6) motion.

I.     Background

       A.      Facts2

       Han Dynasty is a chain of Sichuanese restaurants with locations in New York, New



I Yeh also purports to bring claims under the Pennsylvania Wage Payment and Collection Law,
but he does not plead any violation of that statute'

2
  The Court draws these facts principally from the Amended Complaint. Dkt. 21 ("AC")' See
DiFolco v. MSNBC Cable LLC,622 F.3d 104, Ill (2d Cir. 2010) ("ln considering a motion to
dismiss for failure to state a claim pursuant to Rule l2(b)(6), a district court may consider the
facts alleged in the complaint, documents attached to the complaint as exhibits, and documents
                                                 2
Jersey, and Pennsylvania. AC T         9. Between approximately November 2,2014 and January       15,


2018, Yeh worked as a chef at two of these locations. Yeh divides his employment with Han

Dynasty into three periods. For each, he alleges that he worked a seven-day work week and took

one or two days off between Monday and Friday. See           id.IT 134-36.

         First, between November 2,2014 and Apri|22,2016, Yeh worked for HDP, in Exton,

Pennsylvania. See      id.ln    10,732, During this period, Yeh claims he worked 59.50 hours each

week. See id. 'll 134.

         Second, between       April 23, 2016 and June 7, 2076, Yeh worked for HDUWS in New

York.    See id.,tl1l 11,   133. During this period, he claims he worked 49.50 hours each week.   See


id. n   ßs.
         Third, between June 8, 2016 andJanuary 15,2018, Yeh resumed his employment with

HDP in Exton, Pennsylvania. See id.        \n rc,132.    Between approximately July 1 ,2077 and

January 15,2018, Yeh claims that he worked 56.17 hours each week. See id. T 136. The AC

does not specify the number of hours Yeh worked between June 8 and June 30,2016.

         In addition to HDP and HDUWS, the AC names other corporate defendants. These are:

nine other restaurants in the tri-state area doing business under the name Han Dynasty; Han

Dynasty Management, Inc., a management company supporting at least one company doing

business as Han Dynasty; and HD Group Holdings, a holding company for ownership or assets

of at least one company doing business as Han Dynasty. See id. nn 14-23,60, 63' The

complaint does not claim that Yeh worked at any of these other locations. Instead, it alleges that

these defendants were his       joint employers. It alleges that, with HDP   and HDUV/S, these




incorporated by reference in the complaint."). For purposes of the motion to dismiss under Rule
12(b)i6), the iourt accepts all factual allegations in the AC as true, drawing all reasonable
inferences in Yeh's favor. See Kochv. Christie's Int'l PLC,699 F.3d 141 ,145 (2dCit.2012).
                                                     J
corporate entities constitute an enterprise (the "Han Dynasty Enterprise") operating under the

'HAN DYNASTY' brand."          See id.   n197-99. In support, Yeh alleges that the Han Dynasty

Enterprise maintains a centralized website for all nine restaurant locations on which visitors can

view menus and make reservation     s, see id.1T1T   99-100; that each location distributes advertising

cards that list all of the locations, see id. t[ 101; that the locations share management, see id'

T 103; and that the locations "share[] employees and providef] training of employees
                                                                                     such that


employees are directed to different restaurant locations for work or for training,"      id, I102, In

addition, he alleges that the HDUWS location has a large kitchen used to train chefs and notes

that he himself worked in both the Exton, Pennsylvania and Upper West Side locations.

        The AC also names several individual defendants: Tao-Pin Chiang, the president of Han
                                                         ooBoss,"
Dynasty Manayunk whom employees allegedly referred to as          id. n 67;Lung-Lung Shen

Chiang, an officer of HDP whom employees allegedly referred to as "Lady Boss," id.            n7l;   Han


Ming Chiang, the president of HDUWS and allegedly the controlling owner of HDUWS and six

different Han Dynasty locations, Han Dynasty Management, Inc., and HD Group Holdings,

LLC, see id. \n79-80; Helen M. Kwan, a principal and corporate secretary for HDUWS, see id.

tffl 87-88; June Kwan, a principal of HDUWS and Han Dynasty
                                                            NYU Corp., see               id.l\91-92;

Meida Lu, the lead chef who allegedly operates the kitchen at HDUWS, see id. n95; and Mark

Allan, whose connection to the events at issue in this case the AC does not elucidate.

        Yeh's AC alleges that the defendants collectively neither paid him overtime for his work

nor informed him of his hourly pay rule. See         id. nn14243,145.     The AC notably does not

distinguish among the defendants. In addition, Yeh claims, defendants did not give him pay

statements containing basic information including, inter       alia,his name, his employer's name, his




                                                       4
rates of pay, any deductions made from his wages, or any allowances claimed. See id.          \   I44.

         Yeh proposes to sue both on his behalf and on behalf of all similarly situated employees

whom Han Dynasty employed, at any location, during the three years before the filing of the

complaint and extending through the judgment of this case. See id. n 146.

         B.       Procedural History

         On July 2,2018, Yeh filed an initial complaint. Se¿ Dkt. 1.3 On September 28,2018, the

Non-Moving Defendants filed an answer. See Dkt. 34. On September 28,2018, the Moving

Defendants filed a motion to dismiss for failure to state a claim pursuant to Rules 12(b)(l) and

12(bX6), see Dkf.35, and a supporting memorandum of law, see Dkt. 36'

         On October 19,2018, Yeh filed this Amended Complaint. Seø Dkt' 38            ("4C").     On

November g,2018, the Non-Moving Defendants again filed an ans\¡/er. Se¿ Dkt. 50. On

November g,2018, the Moving Defendants again filed a motion to dismiss the AC on the same

grounds, see Dkt. 47 , and a supporting memorandum of law, see Dkt' 48 ("Def. Mem'")'

         On November 9, 2018,the Court also held an initial pretrial conference and set a briefing

schedule on the motion to dismiss. On November 30, 2018, Yeh filed a memorandum of law in

opposition. See Dkt. 5l ("P1. Mem."). On December 7,2018, the Moving Defendants filed                  a


reply.   See   Dkt, 52 ("Def . RePlY").

II.      Defendantso Rule 12(bxl) Motion

         A.       Applicable Legal Standards

         The Moving Defendants argue, under Rule 12(b)(1), that Yeh lacks standing to sue them.

A court properly dismisses     a claim    for lack of subject matter jurisdiction under Rule 12(b)(1)



3
 On August 6, 2018, Yeh filed a notice of voluntary dismissal of all claims against defendant H.
Dynasty, LLC. See DkL 24,

                                                       5
when it "lacks the statutory or constitutional power to adjudicate it, such as when . . . the plaintiff

lacks constitutional standing to bring the action." Cortlandt St. Recovery Corp. v. Hellas

Telecomms., S.A.R.L, 790 F.3d 411,41.6-17       (2dCir,2015) (citations and quotation marks

omitted). "lT]he'irreducible constitutional minimum' of standing" requires that the plaintiff

have "(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the

defendant, and (3) that is likely to be redressed by a favorable judicial decision." Spokeo, Inc.     v.


Robins,l36 S. Ct. 1540, 1547 (2016) (quoting Lujanv, Defenders of Wildlife,504 U.S. 555,

s60-61 (1ee2)).

        "The plaintiff, as the party invoking federal jurisdiction, bears the burden of establishing"

each element of constitutional standing. Id. (citations omitted). Because'othe elements       of

Article III standing are not mere pleading requirements but rather an indispensable parl of the

plaintiff   s case, each element must be supported . . . with the manner and degree    of evidence

required at the successive stages of the litigation." Carter v. HealthPort Techs., LLC,822F'3d

47, 56 (2d   Cir. 2016) (citations omitted). "At the pleading stage, general factual allegations of

injury resulting from the defendant's conduct may suffice, for on a motion to dismiss we

presumfe] that general allegations embrace those specific facts thalare necessary to supporl the

claim." Lujan,504 U.S. at 56I'
        ,,4 Rule 12(bX1) motion challenging subject matter jurisdiction may be either facial or

fact-based." 1d, Such a motion is facial when it is "based solely on the allegations of the

complaint or the complaint and exhibits attached to    it." Id.   In such cases, at the pleading stage,

"the plaintiff has no evidentiary burden," id., and the court accepts as true "all material

allegations of the complaint and construe[s] the complaint in favor of the complaining party."




                                                   6
Cortlandt Street,790 F.3d at 417 (citations, quotation marks, and alterations omitted). The

motion here is facialj

          The Second Circuit has explained that a dismissal for lack of Article   III   standingoois one


for lack of subject matter jurisdiction, and without jurisdiction, the district court lacks the power

to adjudicate the merits of the case." Carler,822F.3d af 54-55. Accordingly, "the dismissal

must be without prejudice, rather than with prejudice'" Id. at 54.

          B.     Discussion

          The Moving Defendants argue that Yeh's AC fails to plead sufficient facts to establish

that they were his employers. On this basis, they argue, the AC fails to plead facts supporting his

Arlicle III standing to bring claims against them'     See Def . Mem. at 2,


          On this question, the Court holds with Yeh. The AC clearly alleges that Yeh has suffered

an injury (non-payment of statutorily required wages) traceable to conduct of his employers and

redressable by an award in his   favor. That gives him standing to    sue entities or persons alleged


to have been his employers for relief under the FLSA. See 29 U.S.C. $ 216(b) ("An action to




4
    A tZ6;1t) motion for lack of subject matter jurisdiction is fact-based when the defendant
"proffer[s] evidence beyond the Pleading." Carter,822F.3d at 57 . "fA]lthough a district court
                                                                          to dismiss for lack of
-uy .o*ider evidence outside the pleadings on a defendant's motion
subject matter jurisdiction, that extrinsic evidence must pertain to jurisdictional facts." Azeez v.
Ramaiah,No. 14 Civ.5623 (PAE),2015 WL 1637871,at*2 (S.D'N.Y. Apr. 9,2015) (intemal
quotation marks and citations omitted); see also Tandon v. Captain's Cove Marina of
Bridgeport, 1nc.,752F.3d239,243 (2dCir.20l4) ("[V/]here jurisdictional facts are placed in
dispùté, the court has the power and obligation to decide issues of fact by reference to evidence
outìide the pleadings, such as affidavits.") (quotation marks and citations omitted). In opposition
to a fact-baied 12(b)(1) motion, the plaintiff "has the burden of proving by a preponderance of
the evidence that fsubject matter jurisdiction] exists." Makarova v. United States,20l F.3d 110'
 II3 (2d Cir. 2000).
                                                   4
                                                   I
recover the liability prescribed . . . may be maintained against any employer . . . in any Federal or

State court of competent jurisdiction by any one or more employees[.]").

          The question whether the Moving Defendants were-along with the Non-Moving

Defendants-employers of Yeh during some or all of the period covered by the AC is of                 a


different nature. That question goes to the merits. It concerns not a jurisdictional question, but

o'the
        existence of a fact , , , that Congress has specified as a prerequisite for the application of a

federal statute." Da Silva v. Kinsho Intern. Corp.,229 F.3d 358, 363 (2d Cit.2000);             cf id' at

366 ("[T]he threshold number of employees for application of Title          VII is not a jurisdictional

issue, at least as long as a   plaintiff,   as in the pending case, makes a non-frivolous claim that the


defendant is a covered employer."). As the Second Circuit has explained, "[W]here the asserted

basis for subject matter jurisdiction is also an element of the      plaintiffls allegedly federal   cause   of

action, we ask only whether-on its face-the complaint is drawn so as to seek recovery under

Federal Law or the Constitution." Id. at364. If the face of the complaint seeks relief under

federal law or the Constitution, then the Court must "find a suffîcient basis for jurisdictionf ] and

reserve further scrutiny for an inquiry on the       merits." Id. at364.

          Hereo the   AC alleges that all defendants were among Yeh's employers and, as such, were

responsible for the failure to pay him overtime wages. V/hether the facts pled adequately support

that the Moving Defendants were among Yeh's employers is properly addressed under Rule

l2(bX6). Cf. Bteiter v. Cristwood Consnuction, Inc.,72 F .3d           13 (2d   Cir. 1995) (finding error in

district court's dismissal of an ERISA claim under Rule 12(b)(1) for failing to allege adequately

that defendant was an employer within the statutory defìnition; court holds that case should have

been dismissed under Rule 12(bX6)).

          The Court, therefore, denies the Moving Defendants' 12(bXl) motion in its entirety and



                                                        8
proceeds to their motion under 12(bX6).

III.   Motion to Dismiss for Failure to State a Claim

             A.      Applicable Legal Standards

       To survive a motion to dismiss under Rule l2(b)(6), a complaint must plead "enough

facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S.

544,570 (2007). A claim is facially plausible "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal,556 U.S. 662, 678 (2009). A complaint must be dismissed where,          as


a matter   of law, "the allegations in a complaint, however true, could not raise a claim of

entitlement to relief." Twombly,550 U.S. at 558. When resolving a motion to dismiss, the Court

must assume all well-pleaded facts to be true, "drawing all reasonable inferences in favor of the

plaintiff." Koch,699 F.3d at I45. That tenet, however,     does not apply to legal conclusions. See

Iqbal,556 U.S. at 678. Pleadings that offer only "labels and conclusions'o or "a formulaic

recitation of the elements of a cause of action will not do." Twombly,550 U.S. at 555.

             B.      Discussion

       The sections of the FLSA, NYLL, and PAM'WA under which Yeh sues impose duties

only on a plaintiff s employers. Yeh's AC therefore can state a claim only against parties whom

it adequately pleads, consistent with the statutory standards, were his'oemployer" during the

relevant period. The Court therefore examines whether the AC plausibly pleads, as to each

Moving Defendant, whether that defendant was an employer of Yeh's.




                                                   9
                        1.      Legal Standard for Being an 'oEmployer"
                             ooemployer" as o'any person acting directly or indirectly in the interest
       The FLSA defines

of an employer in relation to an employee." 29 U.S.C. $ 203(d). This is a definition with

"striking breadth." Nationwide Mut. Ins. Co. v. Darden,5O3 u.s. 318,326 (I99ÐJ

       The Second Circuit has held that "the determination of whether an employer-employee

relationship exists for purposes of the FLSA should be grounded in 'economic reality rather than

technical concepts,' determined by reference not to 'isolated factors, but rather upon the

circumstances of the whole activity.   "'   Barfield v. N.Y.C. Health & Hosps. Corp, , 537 F .3d 732,

I4l (2dCir. 2008) (quoting Goldbergv. Ilhitaker House Coop., Lnc.,366 U'S.           28, 33 (1961);

                                                                       o'[a]n individual
Rutherþrd Food Corp. v. McComb, 331 U.S. 722,730 (1941)). In addition,

may simultaneously have multiple 'employers' for the purposes of the FLSA, in which case, 'all

joint employers   are responsible, both individually and   jointly, for compliance with all the

applicable provisions of the   lFLSAl."' Olverav. Bareburger       Grp. LLC,73 F. Supp.    3d20I'

204-0s (S.D.N.Y. 2014) (citing 29 C.F.R. 5 791.2(a)).




s
  The NYLL and PAMV/A have definitions of "employer" nearly identical to the FLSA's.
Compare 29 U.S.C. $ 203(d) ("'Employer' includes any person acting directly or indirectly in
the interest of an employer in relation to an employee . ' . ."),with N.Y' Lab. Law $ 190(3)
("'Employer' includãs any person, corporation, limited liability company, or association
àmptoying any individual in any occupation, industry,trade, business or service."), and 43 P.S..
S :¡¡.iO:lg) ("'Employer' includes any individual,
                                                     partnership, association, corpotation,
business trust, or any person or group of persons acting, directly or indirectly, in the interest of
an employer in relation to any employe[e]."). Courts in this District "regularly apply the same
tests tó determine whether entities are joint employers for purposes of the FLSA and NYLL."
Ocampo v. 455 Hosp. ZZC, No. 14 Civ. 9614 (KMK),2016WL 4926204, at*5 n'7 (S.D.N.Y'
Sept. i 5, 2016); sei also Olvera,73 F. Supp. 3d at 206 (S.D.N .Y . 2014) ("The statutory standard
foi employer status under NYLL is nearly identical to that of the FLSA."). And district courts in
Pennsylvania apply the FLSA standards to PAMWA claims. See, e.g., Rapczynski v. DIRECTV,
No. 14 Civ.2441,2016 WL 1071022, at *6 (M.D.P.A. Mar. 17,2016). The Court accordingly
applies the FLSA standard to all claims here.
                                                    10
             The Second Circuit has identifîed several sets of factors relevant to the economic reality

inquiry. In its narrowest form, this analysis evaluates whether an alleged employer exercised

formal control, and at its broadest it evaluates functional control. Accordingly, "the exercise of

formal control over employees is sufficient, but not necessary, to adequately allege an employer

relationship     ." Xiaoyan Liu v. Canteen     82 Inc.,   No. 17 Civ.7862 (KPF), 2018 V/L 6067228, at

*5 (S.D.N.Y. Nov. 20,2018) (quoting Carter v. Dutchess Cmty. Coll.,735 F.2d 8, 12 (2d Cir.

1   e84)).

                                       ü,    Formal Control

             When evaluating formal control, courts consider: "whether the alleged employer (1) had

the power to hire and fire the employees, (2) supervised and controlled employee work schedules

or conditions of employment, (3) determined the rate and method of payment, and (4) maintained

employment records." Carter,735 F.2d at 12 (quoting Bonnette v. Calif, Health           &   Welfare

Agency,704F.2d 1465,1470 (9th Cir. 1983)). 'oFormal control does not require continuous

monitoring of employees, looking over their shoulders at all times, or any sort of absolute control

of one's employees." Hart v. Rick's Cabaret Int'1, lnc.,967 F. Supp. 2d90I,939 (S'D.N.Y.

2013) (citing Herman v. .RSA Sec. Servs, Ltd.,I72 F.3d 132, 139 (2d Cir. 1999)) (internal

quotation marks omitted).

                                       b.    Functíonøl Control

             V/hen evaluating functional control, courts may evaluate myriad factors, depending on

the circumstances, In Brock v. Superior Care, Inc., 840 F.2d 1054 (2d Cir. 1988), the Second

Circuit inquired whetheroothe workers depend upon someone else's business . . ' or are in

business themselves       ," Id. at 059.
                                   1        And in Zheng v. Liberty Apparel Co.,355 F.3d 61, 71-72 (2d

Cir.2003), it identified the following, non-exclusive, factors:



                                                          11
       (1) whether fthe alleged employers'] premises and equipment were used for the
       plaintiffs' work; (2) whether the [subcontractors] had a business that could or did
       shift as a unit from one putative joint employer to another; (3) the extent to which
       plaintiffs performed a discrete line job that was integral to [the alleged employers']
       p.oc.5 of production; (4) whether responsibility under the contracts could pass
       fro^ on. subcontractor to another without material changes; (5) the degree to which
                                                                                  (6) whether
       fthe alleged employers] or their agents supervised plaintiffs' work; and
       plaintiffs worked exclusively or predominantly for [the alleged employers].

Id. The Second Circuit   has clarified that   1he   Brockfactors are most relevant for "distinguishing

between independent contractors and employees," and that the Zheng factors are most relevant in

the context of subcontractor relationships, to determine whether a general contractor exerts

sufficient control over the subcontractor's workers to support a finding of employer status. See

Greenawalt v. AT&T Mobitity LLC,642Fed. App'x 36,37 (2dCit.2016).

                               c.      Single-Integrated'Enterprise Liøbility

       Finally, in the context of affiliated entities within a corporate family, courts in this

District have sometimes applied another test: the single-integrated-enterprise test. See, e.g.,In re
                                                                t2 (S.D.N.Y. Mar' 27,
Domino's Pizzalnc., No. 16 Civ. 6274 (AJN),2018 V/L 1581593, at

201S) (acknowled ging availability of single-integrated-enterprise test under FLSA); Juarez       v.


449 Restaurant,   Inc,,29F. Supp. 3d363,368 n,3 (S.D.N.Y. 2014) (applying single-integrated-

enterprise test, while noting that defendants never challenged the application of the test); Lopez

v. Pio Pio NYC,1nc,,   No. l3 Civ. 440 (HB), 2014WL 1979930, at *3 (S.D.N.Y. May 15,2014)

("[T]he shared policy concerns underlying the . . . doctrine and the FLSA urge the theory's

application to FLSA claims.") (internal quotation marks and citations omitted). Under this test,

courts consider the following factors: "(1) interrelated operations, (2) common management,

(3) centralized control of labor relations, and (4) common ownership." Chen v. TYT E' Corp.,

No. 10 Civ. 5288 (pAC), 2012WL 5871617, at *3 (S.D.N.Y. Mar. 21,2012) (quoting Murray                    v'


Miner, 74 F.3d 402, 404 (2d Cir. 1996)). When applied, the test is usually used to determine

                                                      t2
whether employees at different arms of a corporate family shared a common employer'6

                       2,        Analysis

       The AC alleges that the individual Moving Defendants had control over Yeh under the

economic reality analysis. It does not so allege as to the corporate Moving Defendants, whom

Yeh effectively concedes lacked any direct relationship with him. Instead, Yeh's theory as to

these defendants is that they, with HDP and HDUWS, comprised a single integrated enterprise,

and as such that they are   jointly responsible for Yeh's alleged wage shortfalls.

                                 a.     Individual Moving Defendants

       Among individual defendants, the AC summarily recites, tracking the Carter test of

formal control, 735 F.2d at l2,that Tao-Ping Chiang, Han Ming Chiang, Helen M. Kwan, and

June Kwan each   "(l) had the power to hire and fìre employees, (2) supervised and controlled
employee work schedules or conditions of employment, (3) determined the rate and method                of

payment, and (4) maintained employee records at" eaeh of the Han Dynasty restaurants, AC

nn 67 ,78,86,90, and that Meida Liu met the      first three Carter factors,   see id. fl   94' Beyond that,

the AC makes only limited allegations about individual Moving Defendants, as follows:

       Tao-Ping Chiang: Chiang was known as "Boss" and is the husband of non-moving

defendant Lung-Lung Shen Chian g. Id.. nn 67 ,73. Tao-Pin Chiang hired Yeh and is president                 of

Han Dynasty of Manayunk, Inc. Id.       \74'



6In Hart v. Rick's Cabaret,this Court declined to apply this test, noting that the test would not
alter the outcome of the FLSA inquiry at hand and that the Second Circuit had yet to address the
applicability of the test to FLSA cases. Hart,967 F. Supp. 2d at940 n.16. Courts in this District
hãve since increasingly held the test applicable to the FLSA. See, e.g., Flores v' 201 West 103
Corp.,256 F . Supp. 3a +ZZ (S.D.N.Y. 201 8) (applying single-integrated-enterprise test to find
thal arestaurant group constitutes plaintiff s employer under the FLSA); Juarez,29 F. Supp' 3d
                                               *3 (same); Bravo v. Established Burger One, LLC'
at368 (same); Lõpez,2014 WL Ig7gg30, at
No. 12 Civ.9044 (CM), 2013 V/L 5549495, at *8 (S.D.N.Y. Oct. 8, 2013) (same).
                                                   13
          Han Ming Chiang: Either Lung-Lung Shen Chiang or Han Ming Chiang "have

ownership control over all restaurant locations of the Han Dynasty Enterprise," id. fl 106; both

are the general managers who supervise the operations         "of all restaurant locations of the Han
                                               o'is principal owner at
Dynasty Enterprise,- id.n 107, Han Ming Chiang     a                   [sic] least (7) of the

restaurant locations within the Han Dynasty Enterprise and provides common management,

including labor related activities including at least firing and training."   Id.ll 109. In2017,   at Han


Dynasty University City, Lung-Lung Shen Chiang, and Han Ming Chiang oversâw a labor

dispute in which approximately eight of the restautant's chefs were fired. Id.'1T 105.

          Helen M, Kwan: Kwan is a principal and corporate secretary of HDU'WS. Id.fln 87-88.

          June    Kwan: Kwan is a principal of HDUWS and Han Dynasty NYU Corporation' Id.

nner-e2.
          Meida     Liu: Liuis lead chef at HDUWS, operates the kitchen atthat location, and
o'supervises the training of chefs from other of the Han Dynasty restaurant locations." Id.        n95.

          MarkAllan: The AC is silent about Allan's        role.7

          Defendants argue that the AC's allegatìons against individual Moving Defendants do

little more than merely recite the elements of the formal control test. And, they note, to the

limited extent the AC contains factual allegations specif,rc to individual defendants, these do not

concretely establish that defendant's control over Yeh's employment. Def. Mem' at 8-9'

          This critique is valid. A complaint's bare recitation of the legal standard, unsupported by
                                                                                         o'employer"    of
concrete factual allegations, is inadequate to plead that a given individual was an

a   plaintiff.   See, e,g.,   Bravo,20l3 WL 5549495, at *7 (dismissing claims against defendants




7
  Although allegations made only in a brief are not cognizable on a motion to dismiss, Yeh states
there that Allan was treasurer of HD Group Holdings, LLC. Pl. Mem. at 6.
                                                      T4
against whom plaintiffs "allege[d] no specific facts, aside from the elements of the economic

realities test") (quotation marks omitted); Cannon v. Douglas Elliman, ZZC, No' 06 Civ.7092

CNRB), 2007    WL 4358456,at *5 (Dec. 10,2007) ("fBleyond reciting the elements of a joint

employer arrangement, plaintiffs have not shown that fdefendant] did, in fact, play arole in

supervising plaintiffs' work"). And, as to specific individual Moving Defendants, the AC's

factual allegations are sparse and ineffective. In particular, the allegation that some, such as Han

Ming Chiang, held ownership positions does not by itself make them Yeh's employer. See, e.g.,

Vasto v. Credico (USA)     IIC, No. 15 Civ. 9293 (PAE),2016WL            4147241, at *9 (S.D.N.Y. Aug.

                                                                            ooemployer" under
3,2076) (defendant's'oexecutive status," without more, does not make him an

the FLSA); Hernandez v. Habana Room,1zc., No. I             I Civ. 1264 (RMB) (JCF), 2012WL

423355,at *3 (S.D.N.Y. Feb. 9,2012) ("[M]erely having an ownership interest in the employer

entity is insufficient to establish individual FLSA liability . . . ."); Bravo v. Eastpoint Int'1, Inc.'

No. 99 Civ.9474 (V/K), 2001 WL 314622, at *2 (S.D.N.Y. Mar. 30, 2001) (allegation that
              ooprinciple
defendant was             [sic] owner and chairperson" of company insufficient to establish

requisite level of control for a finding of employer status under the FLSA).

        The AC also fails the test of functional control as to the individual Moving Defendants.

It contains so little detail   as   to effectively disable the Court from applying the Zheng or other

functional factors to these persons. For example, that Meida Liu operated the HDUWS kitchen

and trained chefs at other Han Dynasty venues could support one factor in the functional test:

that Liu supervised Yeh's work. But the AC lacks allegations supporting the others. Similarly,

that Han Ming Chiang jointly supervised a labor dispute in which employees were fired is

inadequate to show functional control; the AC does not even plead that he was responsible for




                                                       15
that decision. Non-Moving Defendant Lung-Lung Shen Chiang, or other person(s), could have

made that decision.

       The Court therefore dismisses the claims against the individual Moving Defendants.

                                    b.     Corporate Movíng Defendants

                                                                    o'single integrated
       Yeh alleges that the corporate Moving Defendants comprised a

enterprise" on the basis that they share ownership, management, and employees. See AC

TlJ 102-103   ,   106-107   . Yeh further alleges that the "Han Dynasty Enterprise has [a] centralized
               o'provides a common platform for menu information, reservations, online
website" which

ordering and contact." Id. tÌl]99-100. Various Han Dynasty locations, Yeh alleges, distribute

advertising cards that list the locations of each Han Dynasty restaurant. Id. n 101' Yeh further

alleges that the kitchen at HDUWS is used to train chefs who work in various Han Dynasty

restaurants and that he himself "was shared between" HDPA and           HDUWS. Id. T 102'

       Defendants argue that-whatever effect these allegations of an integrated enterprise

might have in a case involving multiple plaintiffs-the AC does not plead facts justifying

holding Han Dynasty restaurants with no connection to Yeh accountable for wage infractions at

the two restaurants at which Yeh worked: in Exton, Pennsylvania, and on the Upper West Side.

The AC, they argue, does not plead any facts tending to demonstratethat any of these         entities-

which managed Han Dynasty restaurants in places such as Brooklyn, New York; Cherry Hill,

New Jersey; and Philadelphia, Pennsylvania-are accountable for his employment or pay or had

any control (formal or functional) over him. Def. Mem. at 12; Def. Reply at 8'

       This critique is valid, too. Courts applying the single integrated entetprise tests to

restaurants consider whether separate venues have, inter alia,"common décor, name, menu, and

marketing; the use of the same employees at multiple locations; the transfer of items between



                                                      16
restaurants; use of the same central payroll office, common storage space and leases; and the

distribution of common employee guidelines and procedures across different businesses."

Khereedv.   I4t.   I2th   Rest.   Grp.,No. 15 Civ. 1363 (PKC),2016 WL 590233, at *4 (S'D.N.Y. Feb.

11,2016), But in the end, the decisive factor        as   to whether a named defendant is responsible for

FLSA violations      as   to a particular plaintiff turns on control, whether formal or functional.

Courts will dismiss a complaint against defendants within a broader alleged enterprise that lack a
                                                                                             o'allege
nexus suggesting control of the plaintiff at hand: for example, where the plaintiff fails to

that [he] worked at the fother locations in the enterprise], that fhe] transferred items between

those stores, or that [he] communicated with anyone at those stores.'o See In re Domino's Pizza

\nc.,2078 WL 1587593, at *3.

        Such is the case here. Yeh's complaint is devoid of facts suggesting any connection

between him and these other entities or the discrete Han Dynasty restaurants they managed. It

supplies no basis for bringing them into this lawsuit which, at present, contains allegations of

violations of law solely as to him.

       The Court, accordingly, grants the motion to dismiss the claims against the corporate

Moving Defendants.s

                                                   CONCLUSION

       For the foregoing reasons, the Court denies the Moving Defendants' 12(bX1) motion to

dismiss but grants their 12(bX6) motion to dismiss.

       The Court respectfully directs the Clerk of Court to terminate the following defendants:

Han Dynasty NYU Corp.; Han Dynasty of University City, Inc;3711 Mid-Atlantic LLC; New




s
 The Court has no occasion to consider the implications that the joinder of any other plaintiff
might have for any defendant dismissed today.
                                                          t7
Han Dynasty, Inc.; Han Dynasty of Philadelphia, Inc.; Han Dynasty of Manayunk, Inc.; Han

Dynasty of Cheny Hill; Han Dynasty of Brooklyn; Han Dynasty Management, Inc.; HD Group

Holdings, LLC; Tao-Pin Chiang; Han Ming Chiang; Helen M. Kwan; Julie Kwan; Meida Lu;

and Mark Allan as parties to this case. The Court also directs the Clerk of Court to terminate the

motions pending at Dkt. 35 and 47.

       Discovery will now commence. By Friday, February 22,20I9,the parties are to submit a

proposed case management plan, consistent with the Court's individual rules, that provides for

the close offact discovery by the end ofJune 2019.

       SO ORDERED.



                                                        P^'r,l     (      e,,ç*V
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 14, 2019
       New York, New York




                                                18
